   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 1 of 41




                         UNITED STATE DISTRICT COURT
                            DISTRICT OF MINNESOTA
                          Case No. 19-CR-13 (WMW/DTS)

UNITED STATES OF AMERICA,

               plaintiff,                        DEFENDANT=S POSITION WITH
                                                 RESPECT TO SENTENCING
               v.

BRETT PALKOWITSCH,

          defendant.
__________________________________________________________________

      Brett Palkowitsch through counsel, Deborah Ellis, urges the Court to

calculate his advisory guideline range at 21– 27 months and grant him departures

and a variance from the advisory guideline range and place him on probation. The

defense will address sentencing issues as follows:

      1. Objections to Presentence Report                          Page 2

         (a)        The Offense Conduct                            Page 2
         (b)        Applicable Guideline Calculations              Page 8
         (c)        Acceptance of Responsibility                   Page 9

      2. Request for variance in view of Title 18, Section 3553(a) factors

         (a)        History and Characteristics of the defendant   Page 15
         (b)        Nature and circumstances of the offense        Page 21
         (c)        The need for the sentence imposed              Page 23
         (d)        Kinds of sentences available                   Page 26
         (e)        Need to avoid unwarranted disparities          Page 27

      Conclusion                                                   Page 37

      Index to Attachments                                         Page 41

                                             1
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 2 of 41




      1. Objections to Presentence Report

             (a)    The Offense Conduct

      The defense proposed several additions, amendments and corrections to the

Offense Conduct recited by the probation officer in paragraphs 4 through 15 of the

presentence report (PSR). The defense urges the Court to order that the Offense

Conduct section of the PSR be amended to fairly and accurately describe the

entirety of circumstances that led to Brett Palkowitsch’s actions on June 24, 2016.

The following are important facts which were established at trial and are important

for sentencing determination. See Section 6A1.3(a), United States Sentencing

Guidelines (USSG). Without these additions, amendments and corrections, the

Offense Conduct is misleading and leaves a false impression of the circumstances

surrounding F.B.’s detention and Palkowitsch’s actions:

      Paragraph 5, page 1:

             A more accurate description of the 9-1-1- call, as confirmed by the
             recording and transcript of the call, (which is attached and was Court
             Exhibit D-16A) is as follows:

              An elderly man called 9-1-1 and reported that he saw a group fighting
             using bats, guns and golf clubs in front of 1891 E. 7th Street. This
             neighborhood was well known to police officers as a high crime area
             with frequent calls involving guns, violence and gang activity. The
             caller, who clearly sounded afraid, estimated that there were 13
             involved in the fight but that he “didn’t stand out there and count
             them.” The caller did not want to give his name, saying he was a “61
             year old man” and didn’t have “time for all that.” He also said those
             involved were drinking and smoking weed. The male caller said he
             heard a gun shot during the time of his call. He told the dispatcher he
             saw one individual with a gun whom he described as a black male

                                         2
     CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 3 of 41




              wearing a white t-shirt and having dreadlocks. This “in-progress
              weapons call” required all officers who were available to respond to
              the area.

              We request that the foregoing details follow the first sentence in
              paragraph 5 and replace the second and third sentences in the
              preliminary report. These details were in the 9-1-1 call. Various
              officers including Officer Ficcadenti (Ficcadenti Transcript pp. 44-
              45)1 testified to the characterization of the call and protocol for
              responding to in-progress weapons calls. The notation that, “The
              caller, who refused to provide a name and did not answer a return call
              . . ..” unless corrected leaves a false impression that Palkowitsch was
              wrong to respond to the call because it lacked some legitimacy, all of
              which is contradicted by the record at trial.

       Paragraph 7, page 2:

              The PSR mischaracterizes F.B.’s response to Officer Ficcadenti. The
              last two sentences of this paragraph should be amended to read:

              F.B. did not follow Officer Ficcadenti’s commands; he did not put
              both of his hands in the air. Officer Ficcadenti was concerned when
              he could not see both of F.B.’s hands and thought F.B. appeared to be
              contemplating running (Ficcadenti Transcript at pp 52-54). Although
              trained to give three commands to a suspect before releasing a canine,
              Officer Ficcadenti did not give any warning to F.B. before releasing
              Falco. Officer Ficcadenti believed at the time that it was necessary to
              release his dog on F.B. without yelling the usual commands because
              of the potential for a deadly force encounter. Officer Ficcadenti was
              concerned that F.B. was going to shoot him. Falco was not on a leash
              when he was released by Officer Ficcadenti. Falco grabbed onto
              F.B.’s leg and spun F.B. around on the ground in the parking lot.
              Officers Spencer and Dick arrived just as Ficcadenti released Falco to
              apprehend F.B. When Officers Nowicki, Raether and Palkowitsch
              arrived on the scene, Falco was already engaged on F.B., a black male
              in a white t-shirt wearing dreadlocks.



1.     A transcript of Brian Ficcadenti’s trial testimony was filed in this case at ECF # 119.

                                                3
CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 4 of 41




        The foregoing narrative is supported by Officer Ficcadenti’s trial
        testimony. (Ficcadenti Transcript at pp 54 - 66, 79 – 83.)

  Paragraph 8, page 2.     The last sentence should be replaced with the
                           following which is more accurate and detailed:

        Officer Nowicki served as lethal cover on F.B., holding his AR-15
        pointed directly at F.B. Nowicki focused his attention on F.B.’s mid-
        section where weapons are often concealed by suspects. F.B. was
        ordered by Officer Ficcadenti to stop moving and turn over and keep
        his hands out. He did not follow those commands. The dog remained
        engaged on F.B.’s leg and Officer Ficcadenti repeatedly praised the
        dog, stating “Good dog, good dog.”

  Paragraph 9, page 2.     This paragraph should be replaced with the
                           following which is more accurate and detailed:

        While the dog was engaged on F.B.’s leg, Officer Ficcadenti
        continually ordered F.B. to put his hands behind his back but F.B. did
        not comply; F.B. was reaching around and turning from his back to
        his side. F.B. moved his hands toward his mid-section and moved his
        body toward a sitting position. (Ficcadenti Transcript at pp. 95, 98)
        Palkowitsch and another officer joined Ficcadenti in giving
        commands. Palkowitsch told F.B. not to move and when F.B. did not
        obey the command, Palkowitsch delivered two kicks to F.B.’s
        midsection. F.B. appeared to stop resisting but before handcuffs
        could be put on him, F.B. again curled up to a seated position with his
        hands at his mid-section. Palkowitsch delivered a third kick and F.B.
        said, “ok,” put both hands out and was handcuffed by Palkowitsch.


  Paragraph 10, page 2.    This paragraph should be replaced with the
                           following which is more accurate and detailed:

        The canine was released from F.B.’s leg once F.B. was in handcuffs
        and Officer Ficcadenti concluded that F.B. was no longer a danger.
        (Ficcadenti Transcript at p. 59.) The canine had been engaged a total
        of 71 seconds on F.B. The canine engagement of F.B. was
        approximately three times the average length of time for a canine
        engagement according to a St. Paul Police canine trainer. Officer

                                    4
CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 5 of 41




        Ficcadenti was found to have been responsible for numerous errors in
        his handling of the apprehension of F.B. including releasing the dog
        too soon, failing to control the scene and failing to give directives to
        the officers who came to his assistance. (Ficcadenti Transcript at pp.
        104-109.) When F.B. asked the officers why he was being arrested,
        Palkowitsch told him they had received a report of a black male, in a
        white t shirt and dreadlocks who had a gun. When F.B. stated that he
        was having trouble breathing, Palkowitsch and Officer Dick assisted
        F.B. toward a nearby squad car and medical help was called. Two
        officers made a visual search from the outside of F.B.’s vehicle and
        saw no weapon.

  Paragraph 11, page 2.    The following should be added after the first three
                           sentences which provides more detail:

        F.B.’s lungs stabilized and he was moved from ICU the day after his
        admission. F.B. remained hospitalized for approximately 2 additional
        weeks to undergo four surgeries to repair and graft two large leg
        wounds caused by the dog bite. The wounds measured 5 x 6
        centimeters and 13 x 5 centimeters respectively and have permanently
        disfigured his right lower leg.

  Paragraph 12, page 2.    The last sentence should be deleted or alternatively
                           re-written to accurately state:

              A female officer recalled receiving a photograph of F.B. in the
              hospital by text message following F.B.’s arrest. The text
              message mentioned broken ribs which the female officer
              interpreted as being boastful.

  Paragraph 13, page 2.    This paragraph should be deleted altogether.
                           Inclusion of this paragraph suggests some
                           wrongdoing by Palkowitsch when in fact he had
                           absolutely no part in the writing on a newspaper
                           article posted in the locker room. Palkowitsch was
                           not working at the department at that time and had
                           no access to the premises.




                                     5
CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 6 of 41




  Paragraph 14, page 2.    This paragraph should perhaps follow paragraph
                           11 and be replaced with the following which is
                           more accurate and detailed:

        Officer Ficcadenti issued F.B. a citation for obstructing legal process
        while F.B. was in the hospital the night of his arrest. Ficcadenti noted
        on the citation that F.B was a suspect in a weapons call and was said
        to have a handgun and F.B. “refused commands.” Ficcadenti
        Transcript at pp. 69-73. The charge was later dismissed by a
        prosecutor for the City of St. Paul.

  Paragraph 15, pages 2-3. Beginning at the second sentence, the paragraph
                           should read as follows which is more accurate and
                           detailed:

        In November 2016, the chief of police informed Officers Ficcadenti
        and Palkowitsch of his intent to terminate them. One week after
        issuing those notices, the chief of police offered to retract the
        termination of Officer Ficcadenti if Ficcadenti would agree to a 30
        days suspension and not grieve the discipline. Officer Ficcadenti
        accepted that offer. Palkowitsch filed a grievance over his
        termination and after a hearing at which numerous witnesses testified
        (many of whom testified at trial), the arbitrator determined that
        Officers Ficcadenti and Palkowitsch should be treated similarly for
        their conduct. Palkowitsch was ordered reinstated with backpay
        except for 30 days which matched the 30 day suspension given to
        Ficcadenti. See Attachment 1, Grievance Arbitration and award dated
        April 3, 2017.

  Additional paragraphs: The following paragraphs should be added to the
  PSR as these facts are important for sentencing determination:

        •     F.B. filed a federal law suit against the five officers present at
              his arrest as well as the chief of police and supervising officers.
              See Baker v. Ficcadenti, et al, D. Minn. 17-CV-4976
              (RHK/DTS). The City of St. Paul settled the lawsuit with Mr.
              Baker for two million dollars six weeks after the suit was filed.
              The individual officers were dismissed as part of the settlement.


                                     6
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 7 of 41




            •      The Department of Justice learned of the two million dollar
                   settlement in F.B.’s civil rights suit and began an investigation
                   into possible criminal civil rights violations. Officers Brian
                   Ficcadenti and Palkowitsch were both targets of that
                   investigation by the Department of Justice beginning in the
                   summer of 2018. (Ficcadenti Transcript at pp. 110-11.)

            •      In December 2019, the Government offered Officer Ficcadenti
                   immunity from prosecution. Officer Ficcadenti asserted his
                   Fifth Amendment privilege and was ordered to testify at
                   Palkowitsch’s trial. He testified that he failed to follow proper
                   protocol while handling his canine and failed to take charge of
                   the apprehension of F.B. on June 24, 2016. Officer Ficcadenti
                   confirmed that his police report, internal affairs interview and
                   citation issued to F.B. for obstruction of justice were all
                   accurate.

            •      Palkowitsch returned to work at the St. Paul Police Department
                   in April 2017. He received excellent performance reviews and
                   commendations for his work from April 2017 until he was
                   placed on administrative leave in January 2019 following the
                   indictment. He has one disciplinary citation in his file from
                   2013 when he incorrectly wrote down a license plate number of
                   a stolen vehicle which resulted in the wrong citizen’s vehicle
                   being impounded and the owner of the vehicle being briefly
                   detained. Palkowitsch and his field training officer received
                   oral reprimands for the incident.

            (b)    Applicable Guideline Calculations

      The appliable guidelines in this case are found in Section 2H1.1 of the

United States Sentencing Guidelines (U.S.S.G.). Section 2H1.1 applies to

Offenses Involving Individual Rights and specifically references 18 United States

Code Section 242, the statute under which Palkowitsch was convicted. Under

                                         7
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 8 of 41




Section 2H1.1, the base offense level should be calculated at 12 for an offense

involving two or more participants (Palkowitsch and Ficcadenti). See Section

2H1.1(a)(2), U.S.S.G. An additional six levels should be added because

Palkowitsch was a public official at the time of the offense. See Section 2H1.1(b).

This results in a total offense level of 18 and an advisory guideline range of 27 to

33 months.

      The recommendation of United States Probation that the guidelines’ Section

2A2.2 be applied is not merely misguided but clearly wrong under the facts in this

case. According to Section 2H1.1(a)(1), the court is directed to “apply the

greatest” of levels 6, 10, 12 or “the offense level from the offense guideline

applicable to any underlying offense.” Section 2H1.1(a)(1), U.S.S.G. Applying

Section 2A1.1 to Palkowitsch would mean finding that he committed an

aggravated assault upon F.B. which is far from the reality. At the most,

Palkowitsch used excessive force in assisting in F.B.’s arrest which resulted in

injury to F.B. An aggravated assault according to the sentencing guidelines is a

“felonious assault.” Section 2A2.2, Application Note 1.

      The term “aggravated assault” has no common law meaning according to

Black’s Dictionary (Revised 11th Edition 2019). Federal felony assaults on the

other hand run a gambit of assaults upon government officers or employees, within

Indian territories. See Sections 111 through 119 of Title 18. At its core, an assault


                                          8
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 9 of 41




is an act undertaken with intent to cause harm. Palkowitsch’s intent was not to

harm F.B. but to gain his compliance with police commands. Using excessive

force to gain compliance of a suspect does not automatically transform an officer’s

conduct into a felonious assault. Section 2A2.2 is inapplicable under the facts of

this case.

      Application of the aggravated assault guidelines for civil rights violations

must be reserved for those instances where the defendant’s conduct is “more

reprehensible than a civil rights violation” as the Seventh Circuit Court of Appeals

noted in United States v. Cozzi, 613 F.3d 725, 733 (7th Cir. 2010). Although

Palkowitsch’s kicks resulted in serious injury to F.B., his use of force was not more

reprehensible than a garden variety civil rights violation. Palkowitsch did not kick

an already restrained suspect; he did not gratuitously use force, nor did he use force

out of anger or to retaliate against F.B. for something F.B. did to Palkowitsch.

      If, however, this Court determines that Section 2A2.2 is applicable to

Palkowitsch, the probation officer’s use of the offense characteristics from Section

2A2.2 and 2H1.1 is a miscalculation under the sentencing guidelines. If Section

2A2.2 is to be applied and the base offense level set at 14, either the specific

offense characteristics under 2A2.2(b) or the offense characteristics under

2H1.1(b) apply. Both cannot apply.




                                           9
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 10 of 41




      Probation responded to the defense objection in this regard in the Addendum

to the PSR at page 5. Probation cited Section 1B1.5(b)(1) and (b)(2) as providing

the basis for using offense characteristics from both Section 2A2.2 and 2H1.1.

Section 1B1.5(b)(2) states clear that “An instruction to use a particular subsection

or table from another offense guideline refers only to that particular subsection or

table reference . . ..” Section 1B1.5(b)(2) (emphasis added). As such, the directive

in Section 2H1.1 to “Apply the Greatest” base offense from either 2H1.1(a) or

from the underlying offense, only the base offense subsection from the underlying

offense must be used. To the extent Sections 1B1.5(b)(1) and (b)(2) conflict, the

interpretation that allows for a more lenient interpretation must prevail.

      The United Sentencing Guidelines are intended to serve as a compass for

determining starting points for criminal offense. Probation’s proposed application

of the guidelines – using enhancements from both Sections 2A1.1 and 2H1.1 make

the Guidelines into an instrument for lengthy incarceration. This is evidenced by

the fact that the recommended Guideline applications result in a guideline range

close to the statutory maximum of 10 years for Palkowitsch’s conviction. 18

U.S.C. § 242.

       Applying the guideline section specific to offenses involving individual

rights, an increase of 6 levels applies because Palkowitsch acted under color of

law. Hence, the total offense level would be 20, with a beginning advisory range


                                          10
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 11 of 41




of 33-41 months. Applying a 2 level decrease for acceptance of responsibility, the

total offense level is 18, with an advisory range of 27-33 months.

      If only the specific offense characteristics under Section 2A2.2(b) are

applied, then the base offense level of 14 increases by 4 for a dangerous weapon

and 5 for serious bodily injury (Section 2A2.2(b)(2) and (b)(5)) minus two for

acceptance of responsibility. The total offense is then 21 with an advisory

guideline range of 37 to 46 months.

      This Court should reject Probation’s proposed use of multiple enhancing

guideline section, which applications serve as a weapon to reach an exceptionally

high and punitive guideline range.

      The Court is free to reject and sentence outside an advisory guideline range

based on policy considerations. Kimbrough v. United States, 552 U.S. 85 (2007).

Applying specific offense characteristics from two separate guideline applications

is patently unfair and serves to over criminalize a single course of conduct.

             (c)   Acceptance of Responsibility

      As noted in paragraph 21 of the PSR, Palkowitsch is not automatically

precluded from consideration for an acceptance of responsibility reduction.

In this regard, although there was a jury trial, Palkowitsch has consistently

admitted the conduct which underlies his conviction. He admitted in the Internal

Affairs proceeding, the grievance proceeding and at trial that he kicked F.B. three


                                          11
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 12 of 41




times on June 24, 2016 while multiple officers were attempting to restrain F.B. and

put him in handcuffs. Palkowitsch did not deny the conduct underlying his

conviction but denied criminal intent. The jury found however that Palkowitsch’s

conduct violated F.B.’s constitutional rights.

      Palkowitsch cannot be penalize for going to trial nor for his testimony, in

which he testified as to why he used foot strikes and what his perception was at the

time. Nor should this Court overlook the fact that following an arbitration hearing,

the arbiter found that Palkowitsch’s conduct warranted a 30 days suspension from

work, the same consequence that was imposed for Officer Ficcadenti.

      Palkowitsch has truthfully admitted the conduct comprising the offense.

Palkowitsch did not falsely deny or frivolously contest relevant conduct. See

Section 3E1.1 (a), Application Note 1(A). He therefore qualifies for and should

receive a decrease of two levels for acceptance of responsibility.

      Using the defense’s position that Section 2H1.1 is the applicable guideline

section to apply, using base offense level 12 +6 -2, the total offense level is 16 with

a guideline range is 21- 27 months.

      If the Court finds Section 2A2.2 as the appliable starting point, the total

offense level with acceptance of responsibility is 14 + 6 -2 for a total offense level

of 18 and a guideline range of 27 to 33 months.

      Palkowitsch was not alone in perceiving that F.B. was the suspect with a


                                          12
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 13 of 41




weapon. F.B. matched the description of the suspect as aired by dispatch, was

being apprehended by a canine and was not complying with multiple commands.

Palkowitsch’s perception that F.B. presented a danger if not handcuffed was shared

by other officers and was reasonable. This factor should be considered under

Section 5K2.10(3), U.S.S.G.

      Section 5K2.11 also provides that a reduced sentence, or departure, may be

appropriate provided society’s interest in punishing the conduct. Despite an

adverse verdict against a St. Paul Police Officer, imprisonment of a police officer

for conduct made in the throes of an increasingly chaotic and dangerous situation

in less than one minute will serve to chill the engagement of law enforcement

officers in responding to dangerous calls.

      2. Request for variance to a reasonable sentence

      Although this Court must begin the sentencing proceedings by correctly

calculating the applicable guidelines range, the Court “may not presume that the

Guidelines range is reasonable.” Gall v. United States, 553 U.S. 38, 49-50 (2007).

Rather the sentencing courts have been directed to consider all the factors

enumerated in 18 United States Codes Section 3553(a) and “make an

individualized assessment based on the facts presented.” Id.

      As this Court is ably aware, the advisory nature of the guidelines means

there is “essentially no limit on the number of potential facts that may warrant a


                                         13
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 14 of 41




departure” from those guidelines. 18 U.S.C. § 3661; see Koon v. United States,

518 U.S. 81 (1996). Section 3553(a) of Title 18 directs that not only the nature and

circumstances of the offense but also the history and characteristics of the

defendant be considered by the sentencing court. The Supreme Court advised that

Section 3553(a), “as modified by Booker, contains an overarching provision

instructing district courts to ‘impose a sentence sufficient, but not greater than

necessary’ to accomplish the traditional goals of sentencing.” United States v.

Kimbrough, 552 U.S.85, 101 (2007).

      The Supreme Court has recognized a “uniform and constant in the federal

judicial tradition that the sentencing judge must consider every convicted person as

a individual and every case as a unique study in the human failings that sometimes

mitigate, sometimes magnify, the crime and the punishment to ensue.” Pepper v.

United States, 562 U.S. 367, 486 (2011) citing Koon v. United States, 518 U.S. 81,

113 (1996).

      Because Palkowitsch’s actions fall outside the “heartland” of similar cases, a

departure or variance from an advisory assault guideline range, particularly if this

Court finds that Section 2A1.1 is the advisory guideline section. The sentencing

statute allows the Courts to depart from a guideline-specified sentence when it

finds “an aggravating or mitigating circumstance of a kind or to a degree, not

adequately taken into consideration by the Sentencing Commission in formulating


                                          14
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 15 of 41




the guidelines that would result in a sentence different from that describes. 18

U.S.C. § 3553(b). Mitigating factors in Palkowitsch’s case which are not taken

into account by the guidelines are first, that a different officer, Officer Brian

Ficcadenti, made the initial decision to apprehend F.B. because F.B. met the

description of an armed suspect; and second, Palkowitsch’s contact with F.B. at the

inception was similar to that of four other officers who responded to Officer

Ficcadenti’s announcement that he had the suspect, i.e., Palkowitsch arrived to

assist with an arrest; Palkowitsch had no prior contact with F.B. and his actions

were not motivated by guile, animus or anger with F.B. To some extent, F.B.’s

conduct, in Palkowitsch’s perception, contributed to the Palkowitsch’s actions

because F.B. was an armed suspect not complying with commands. See Section

5K2.10, U.S.S.G., victim’s conduct may be consideration in sentencing.

       Palkowitsch did not arrive on the scene and immediately begin kicking F.B.

He stood over F.B. and waited for Ficcadenti to take control or give directions –

which never occurred. Palkowitsch announced to Ficcadenti that he had handcuffs

ready to put on F.B. Palkowitsch gave F.B. commands before resorting to foot

strikes.

       Giving due regard for the factors enumerated in Section 3553(a), a

probationary sentence is warranted.

       (a)   History and characteristics of the defendant (18 U.S.C. § 3553(a)(1)


                                           15
    CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 16 of 41




         Brett Palkowitsch is 32 years old. He grew up in Roseville, Minnesota and

is one of five children. He attended St. Bernard’s High School and then St. Cloud

State University. As a young adult he set his sights on becoming a police officer.

After being invited to go on a “ride along” with a St. Paul Police Officer who was

a friend of the family, Brett was hooked. Numerous friends and community

members observed that Palkowitsch’s long time goal of serving and protecting the

community. 2 Not only did he want to become a police officer, he wanted to work

for the St. Paul Police Department. He grew up just outside the city limits and

wanted to work in the community he knew and where friends and family members

lived.

         After working as a deputy sheriff in Carver County for approximately a year,

Brett was hired by the St. Paul Police Department and began training in the

department’s 16 week academy in the winter of 2013. After graduating from the

St. Paul police academy, Brett sought and was placed in the Eastern Division, St.

Paul’s “busiest” area for police officers. “Busy” meant lots of crime and lots of

calls. Brett was up for the challenge. Brett was eager to learn and eager to serve.

         Brett’s mother and wife were at his swearing in ceremony at St. Paul Police

Department. Brett’s father died of massive heart attack shortly before Brett joined


2        References to comments of observations of others regarding Brett Palkowitsch refer to
         letters written to the Court on behalf of Palkowitsch. These letters are Attachment 2 to
         this pleading.

                                                 16
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 17 of 41




the academy, missing the proud moment of seeing his son graduate from the police

academy. Brett’s mother Lisa was at loose ends after losing her husband so

unexpectedly. Brett and his wife moved in with Brett’s mother to help her stabilize

her life. He also stepped up as the leader in the family. He became the go-to

person for everything from advice to handy work. See letters included in

Attachment 2.

      Brett had one young son when he started working as a St. Paul Police

Officer and another son soon followed. The boys are now 5 and 7 years old and

very active in school and outside activities, especially hockey and karate. Every

day Brett and his wife try to instill in their sons that they need to work hard to

succeed and to serve others.

      Brett is universally described as an inspirational and model neighbor. He is

the quintessential caretaker, lending a hand without being asked.

      Brett loved being a police officer. He was proud to be on the St. Paul police

force dedicated to serving and protecting. He was passionately committed to his

work. Brett’s fellow officers consistently described him as competent and reliable.

Like Brett’s family and friends, his fellow officers knew they could count on Brett

to show up and to have their back. Brett was the go-to officer for challenging

cases. He was also known for showing empathy and compassion to the public.

His engagement with community members and outstanding work record made him


                                          17
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 18 of 41




an excellent candidate for the Payne Avenue beat assignment where he interacted

with youth in proactive policing. Brett and his partner received high praise for

their work on the Payne Avenue beat. See Attachment 4 (commendation from

Police Chief Axtel).

      Sergeant Whittaker who hired Brett said Brett was a good “intuitive officer”

and was “proactive.” Brett engaged with victims and encouraged them to report

crimes so the police could find the offender. Brett pursued justice for victims

without regard for his personal safety. See Whittaker letter, Attachment 2.

      Brett Palkowitsch’s immediate supervisor commented that, “Brett’s

contribution to the police department and community was superior to most officers

on his shift.” See Murphy letter, Attachment 2. According to Murphy,

Palkowitsch’s performance evaluations were “the highest and most distinguished

on the tour.” This observation is further born out by Palkowitsch’s performance

evaluations found in Attachment 4. His supervisor wrote to this Court that Brett

could be counted on to get the job done which was an underlying factor in his

selection for the critical crime suppression team in the summer of 2016.

      Palkowitsch received high praise for his police work in his performance

reviews prior to and after the incident involving F.B. See Attachment 4

(performance reviews from 2015, 2016, 2018). In the August 30, 2018

performance review, the reviewing supervisor noted the following:


                                         18
CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 19 of 41




           • “[Palkowitsch] is someone I can frequently approach to
             brainstorm with on challenging calls.”

           • “Officer Palkowitsch demonstrated great knowledge of our
             pursuit policies and took a leadership role on this call.”

           • “Officer Palkowitsch is a valuable officer to have working on
             Tour 1 in the Western District. He is very responsible in his
             decision making and chooses the best court of action to take.”

           • [Regarding his decision not to utilize a K-9 to track down a
             suspect]: “This was a great decision made by him which went in
             line with the newly implemented temporary K-9 policy. He
             showed very good judgment in complying with this brand new
             temporary policy.”

           • “Officer Palkowitsch shows compassion and empathy on his
             calls. He goes out of his way to help out people in need.”

           • Based on Palkowitsch’s rating of 5 out of 5 in several evaluated
             categories: “This kind of work shows his compassion and helps
             build relationships with members of the community.”

           • Two recent vehicle pursuits by Palkowitsch, “demonstrated his
             leadership abilities as a Saint Paul Police officer.”

           • “He is a good resource to have for a supervisor as he works
             well on these big calls with the rest of the tour and displays
             great teamwork.”

           • Officer Palkowitsch “did a very good job in working on this
             mission [reducing gun violence in the city] by taking illegal
             firearms off the street and arresting offenders who possessed
             these guns.”

           • “Officer Palkowitsch is a hard worker and becoming a proven
             leader on the street. His communication skills in regards to
             report writing is top notch. He has made some very good gun
             arrests during the year, working on reducing gun violence

                                    19
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 20 of 41




                    within the city, which is a top priority for the St. Paul Police
                    Department.”

                • “Officer Palkowitsch is a valuable officer and leader in the
                  West District on Tour 1.”

See August 30, 2018 Annual Performance Evaluation included in Attachment 4.

      Palkowitsch scored in the “Exceeds Standards” or “Exceptional” rating on

the majority of categories under evaluation. This performance evaluation is

particularly significant because it follows after his Internal Investigation and

grievance proceeding involving F.B.’s arrest. The evaluation shows that not only

did Palkowitsch not engage in similar conduct, but he appreciated the seriousness

of his actions and grew into an even stronger officer.

      Brett Palkowitsch served with honor and pride for the St. Paul Police

Department. Brett accepted the risks of police work. As one writer has stated,

“Without fear, there cannot be courage.” Christopher Paolini, American author.

Police officers must face the fear and find the courage to do their work each and

every shift. Brett, like other patrol officers, did not ignore the risks of his work on

the streets. Brett feared for himself and his fellow officers, but he accepted the

risks of the job. He made many, many arrests and took many violent offenders off

the streets of St. Paul. But like the well-trained officer he was, Brett found courage

by facing his fear and being well prepared. He always tried to act in accordance

with his training. He was conscientious and he strove to do his best. We all try; we

all fail at times. According to the jury, on June 24, 2016, Brett failed. Even in the

                                          20
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 21 of 41




situation which gave rise to his conviction, Brett believed he was acting in a way

that was supportive of the canine officer who initiated the arrest of F.B. He felt he

acted in good faith. See Brett Palkowitsch’s letter to the Court included in

Attachment 2.

      Brett’s six dedicated years of service on the St. Paul Police force and his

numerous professional acts and good deeds as an officer, should not be overlooked

in deciding the appropriate consequence for the conviction.

      (b)    Nature and circumstances of the offense 18 U.S.C. § 3553(a)(1)

      The nature and circumstances of the offense must include consideration of

the actions that preceded Officer Palkowitsch’s involvement in the arrest of F.B.

Palkowitsch did not initiate the police contact with Baker. By the time

Palkowitsch arrived on the scene, a police canine was fully engaged on Baker and

the canine handler was not releasing the canine from the suspect. The incident that

unveiled on June 24, 2016 is far different from circumstances where police officers

have been found to use excessive force on a suspect who is fully compliant or fully

restrained or officers who use force gratuitously or in retaliation for the arrestee’s

actions. See e.gs. United States v. Dautovic, 763 F.3d 927 (8th Cir. 2014); United

States v. Boone, 828 F.3d. 705 (8th Cir. 2016); United States v. Dukes, 779 Fed

Appx. 332 (6th Cir. 2018); United States v. Brown, 654 Fed. App. 896 (10th Cir.

2016).

      While the jury found that Officer Palkowitsch’s force deprived F.B. of his


                                          21
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 22 of 41




constitutional rights to be free from excessive force, Palkowitsch’s initial

involvement in assisting Officer Ficcadenti with Baker’s arrest mitigates in

Palkowitsch’s favor for leniency. Officer Palkowitsch saw a man, matching the

description of an armed suspect that had been given by dispatch and he was being

apprehended by a canine. The canine’s hold on the suspect was exceptionally long

– in fact three times longer than a typical canine engagement according to a canine

instruction. And the situation was not resolving. Officer Palkowitsch used a tool

readily at his disposal to assist in the apprehension. Officer Palkowitsch used foot

strikes, or kicks, to gain the suspect’s compliance.

      Although F.B. did not have a weapon on him, that fact was not known to the

officers until F.B. was ultimately handcuffed. While the Government has argued

that F.B. was reaching toward the pain in his leg when he was writhing and sitting

up, contrary to police commands, F.B.’s actions can also be interpreted as being

non-compliant with the commands being given to him. Indeed, the arbitrator who

heard evidence of F.B.’s apprehension found, that Palkowitsch “faced a tense,

uncertain and rapidly evolving situation involving an uncooperative individual,

whom he believed had a firearm, as stated by dispatch.” Grievance Arbitration

award April 3, 2017 at page 24 (Attachment 1). Additionally, officers on the scene

who wrote reports regarding the incident, reported that F.B. was not complying.

This included Officers Ficcadenti (Defendant’s Exhibit D-1); Dick (Defendant’s

Exhibit D-2); and Nowicki (Defendant’s Exhibit D-5). See Attachment 7.


                                          22
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 23 of 41




      Officer Palkowitsch was not the only St. Paul police officer to ever use foot

strikes in an apprehension. In letters to the court, Palkowitsch’s classmates noted

that they were taught to use kicks. Other officers attest to the fact that they used

kicks, one officer noting that he had been involved in approximately twenty

instances where kicks were used on suspects. At least one officer was commended

for his use of kicks during an apprehension. Other officers received minor

discipline when kicks were found to be excessive. See examples cited in

Attachment 3.

      Regrettably the consequence of Palkowitsch’s kicks were serious injuries to

F.B. But Palkowitsch’s actions on one occasion should not wipe out entirely the

years of honorable service he gave to the St. Paul Police Department. As one

officer noted, Palkowitsch was a “reliable officer and trusted guardian.”

      Brett Palkowitsch lost his dream job as a result of his actions June 24, 2016.

Since that date he carried out his duties as a police officer for another 24 months

(June 24 to November 2, 2016 and April 2017 until January 2019). In total,

Palkowitsch served as a St. Paul Police Officer five years with a stellar record with

the exception of his conduct on June 24, 2016.

      (c)      The need for the sentence imposed 18 U.S.C. § 3553(a)(2)

      In deciding the needed for a particular sentence, the Court is directed to look

at the need:

            (A)      To reflect the seriousness of the offense, to promote respect for


                                           23
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 24 of 41




                    the law, and to provide just punishment for the offense;
          (B)       To afford adequate deterrence to criminal conduct;
          (C)       To protect the public from further crimes of the defendant; and
          (D)       To provide the defendant with needed educational or vocational
                    training, medical care, or other correctional treatment in the
                    most effective manner;

          18 U.S.C. § 3553(a)(2)(A) – (D).

      Palkowitsch has been seriously punished already for his offense conduct.

The past four years have been a roller coaster filled with anxiety, uncertainty,

unemployment, re-employment and ultimately his felony conviction. His

conviction in this court has resulted in the loss of his dream career as a police

officer. He has paid a high price for his crime of conviction.

      Not only will Palkowitsch not be able to serve as a licensed peace officer but

his future employment opportunities will be limited by his felony conviction.

Collateral consequences of a conviction may be considered by the court in

determining a fair sentence. See United States v. Pauley, 511 F.3d 468, 474-74 (4th

Cir. 2007); United States v. Nesbeth, 188 F.Supp.3d 179, 180 (E.D.N.Y. 2016).

      The fact that Palkowitsch can no longer serve as a law enforcement officer

means that there is no future danger to suspects or arrestees of excessive force

being used by Palkowitsch. Palkowitsch’s otherwise clean record suggests that

incarceration is not necessary to deter him from future criminal conduct.

      Prison for Palkowitsch, a former law enforcement officer, renders



                                          24
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 25 of 41




incarceration more severe for him than others facing incarceration. By

comparison, the guideline range recommended by the probation officer is the same

range applied for voluntary manslaughter. See Section 2A1.3, U.S.S.G.

Additionally, that same guideline range, 87 to 108 months, is greater than the range

applicable to a drug dealer held responsible for between 700 grams and one

kilogram of heroin, for example, or a drug dealer responsible for between 3.5

kilograms and 5 kilograms of cocaine. See Section 2D.1.(6), U.S.S.G. A drug

dealer’s conduct may span several months or years to trigger a level 28 base

offense level on the sentencing guideline grid. On the other hand, the

recommended offense level for Palkowitsch starts at level 29 and his offense

occurred in one minute out of five years of commendable service to a police force.

For an otherwise law abiding police officer to be sentenced in a similar range as a

person who commits a homicide or a drug dealer is excessive.

       Aberrant behavior is grounds for consideration for departure or a variance.

See Section 5K2.20, U.S.S.G. A departure or variance is warranted “if the

defendant committed a single criminal occurrence or a single criminal transaction

that (1) was committed without significant planning; (2) was of limited duration;

and (3) represents a marked deviation by the defendant from an otherwise law-

abiding life.” Offense conduct that spanned less than a minute is a stark aberration

from Palkowitsch’s otherwise law-abiding life and commendable service to the St.


                                         25
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 26 of 41




Paul Police Department

      The deterrent value of punishment is tied to the promptness with which the

punishment is inflicted. Coleman v. Balkcom, 451 U.S. 949, 952 (1981) (Stevens,

J., concurring in denial of cert.). The offense in this case occurred nearly four

years ago. Since the date of offense, Palkowitsch worked another 24 months for

the St. Paul Police Department without a similar incident. He was terminated four

and one-half months after the date of offense, then re-instated approximately ten

months later and served 20 months (May 2017 – December 2018) before the

indictment in this case was filed in January 2019. Notably he received an

exceptional performance review in 2018. See Attachment 4.

      Palkowitsch is not in need to educational or vocational training, medical care

of other treatment available in a correctional institute. 18 U.S.C. § 3553(a)(2)(d).

The need to reflect the seriousness of the offense and all deterrent policies can be

served by a probationary sentence.

      (d)    The kinds of sentences available. 18 U.S.C. § 3553(a)(5)

      Given the advisory nature of the guidelines, a wide range of sentencing

options are available to this Court. The Court is not to presume that a guideline

sentence is reasonable. See Rita v. United States, 551 U.S, 338, 347 (2007).

      Palkowitsch seeks a probationary sentence. A probationary sentence

imposes restrictions on liberty. As the Supreme Court noted in United States v.


                                          26
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 27 of 41




Gall, 552 U.S. 85 (2007), “[o]ffenders on probation are nonetheless subject to

several standard conditions that substantially restrict their liberty.” Id. at 101. A

probationary sentence may include monitoring through home detention, GPS

monitoring as well community service requirements. The Court has the

opportunity to use Palkowitsch as an instrument for restorative justice and

contributions to the community he failed.

      e.     The need to avoid unwarranted sentencing disparities among
             defendants who have been found guilty of similar conduct. 18 U.S.C.
             § 3553(a)(6)

      Section 3553(a)(6) directs that the sentencing courts need to avoid

unwarranted disparities among defendants convicted of similar conduct. A review

of law enforcement officers in a similar situation as Officer Palkowitsch is

appropriate, not just those who stand convicted. Many, many officers whose

actions resulted in injuries never faced state or federal charges, despite civil

settlements with the civilian. Many, many officers who were convicted of similar

offenses did not obtain sentences within the range of penalties found in the federal

sentencing guidelines, and finally the sentences imposed on other law enforcement

officers did not remotely approximate the advisory range recommended by the

probation office in this case.

      A. Uncharged law enforcement officers.

      First and foremost, this Court should consider the disparate treatment of


                                           27
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 28 of 41




Brett Palkowitsch and Officer Brian Ficcadenti to whom the Government granted

immunity.

      Canine Officer Brian Ficcadenti received a “pass” from the Government.

After he was assured immunity from the Department of Justice, Brian Ficcadenti

asserted his Fifth Amendment privilege. The District Court then Ordered

Ficcadenti’s testimony. Government’s Trial Exhibit 12. Ficcadenti had been the

target of the FBI’s investigation into F.B.’s arrest for approximately six months

before he was offered immunity. Given Ficcadenti’s admitted mishandling of his

canine on June 24, 2016, he very likely would have been convicted but for the

immunity granted to him from prosecution.

      In a case that paralleled Ficcadenti’s actions, a Maryland canine officer,

Stephanie Mohr, was sentenced to 120 months for violating 18 U.S.C. § 242.

Mohr unreasonably released her canine on a suspect without giving commands and

the suspect’s hands were in the air (a fact she disputed). See United States v.

Mohr, 318 F.3d 613, 617 (4th Cir. 2003).

      Brian Ficcadenti escaped a conviction and a fate similar to Officer Mohr.

Ficcadenti’s testimony supported the conclusion that he unreasonably released his

canine on F.B. Ficcadenti is singularly responsible for initiating F.B.’s detention

on June 24, 2016 with the use of his canine partner Falco who Ficcadenti failed to

control. Two other St. Paul Police Officers saw F.B. sitting in a car in the area


                                           28
    CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 29 of 41




near where a black male with dreadlocks, wearing a white t-shirt was reported to

be wielding a gun. Officer Joe Dick and Officer Tony Spencer found no reason to

even approach the occupant of the car and ask him any questions. But when Brian

Ficcadenti drove down the same alley moments later, Officer Ficcadenti made the

decision to order the black male out of the vehicle with his hands in the air. The

Government appears to be inconsistent in its view that Dick and Spencer were

justified in not stopping to talk to F.B. who matched the description of the armed

suspect and its view that Ficcadenti was justified in ordering F.B. out of his car and

then releasing his unleashed canine on F.B.

      When F.B. got out of his car, according to Ficcadenti, F.B did not follow

commands, F.B. hesitated outside the car, looked around as if he was thinking of

fleeing and did not put both of his hands up in the air at the same time. Ficcadenti

Transcript at pp 52-53.3 Ficcadenti then released his canine partner off leash onto

F.B. Ficcadenti had no control over his dog who grabbed F.B.’s leg and pulled

him around in the parking lot where the apprehension occurred. Ficcadenti

unleashed his canine without giving F.B. a warning, did not control his canine, did

not direct other officers on the scene which resulted in serious permanent injuries

to F.B.’s leg. The injuries to F.B.’s leg met the definition of “serious bodily



3     F.B. testified at trial that he complied with the officer’s commands, got out of his car and
      put both hands behind his head.

                                               29
    CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 30 of 41




injury.” See Section 1B1.1, Application Note 1(L). No prosecution for Ficcadenti

and years in prison for Palkowitsch is an outcome that would serve a gross

injustice.

       In another highly publicized Minnesota incident captured on YouTube, two

St. Paul Policers, Zilge and Gorans, were seen spraying a suspect with mace

multiple times, kicking him and slamming his head on the squad car after he was

restrained in August 2012 arrest. The officers were not prosecuted. See

Attachment 8.

       B.     Similarly situated officer in state court proceedings

       In a case similar to this one, Minneapolis Police Officer Christopher Reiter

was prosecuted for using excessive force May 30, 2016 in state court. Officer

Reiter was charged with third degree assault after he used deadly force on a

suspect. Specifically, Officer Reiter kicked a suspect in the head while the suspect

was on the ground which resulted in substantial bodily harm.4 Officer Reiter’s

actions occurred a mere three weeks before Office Palkowitsch’s actions. Officer

Christopher Reiter was placed on probation and order to serve 180 days in

community confinement. See Attachment 5 (Complaint and Register of Actions in




4      Substantial bodily harm is defined under Minnesota law as “bodily injury which involves
       a temporary but substantial disfigurement, or which causes a temporary but substantial
       loss or impairment of the function of any bodily member or organ, or which causes a
       fracture of any bodily member.” Minn. Stat. § 609.02 subd. 7a.8

                                             30
    CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 31 of 41




Hennepin County Case No. 27-CR-17-6475). Officer Reiter used deadly force and

was prosecuted in state court; Officer Palkowitsch was prosecuted in federal court.

The injuries caused by both officers were temporary but substantial losses or

impairment of the function of a bodily member or organ. In Officer Palkowitsch’s

case, the loss and impairment was to F.B.’s lungs. Community based confinement

for one officer of four months (given good time credit of one third5) verses years in

prison which the Government is seeking for Palkowitsch, creates a wildly disparate

treatment of similarly situated police officers.

      Another Minnesota police officer, David Clifford, was convicted of first

degree assault in violation of Minnesota Statute Section 609.221, and received a

sentence of 43 months, which meant he would serve 28 months or two-third of the

sentence. See Minn. Stat. § 244.101, subd. 1. Officer Clifford caused “great

bodily harm” which is bodily injury that creates a high probably of death or which

causes serious permanent disfigurement. See Minn. Stat. § 609.02, subd. 8.

Clifford, who was off-duty, punched a bar patrol who fell backwards, cracked his

head and required three brain surgeries following the assault. See State v. Clifford,

Anoka County Case No. 02-CR-12-4361, Attachment 6 (Complaint, news release

and Register of Actions).

      C.     Similarly situated officers in federal prosecutions


5     See Minn. Stat. § 244.101 subd. 1.

                                           31
    CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 32 of 41




       A comparison of officers convicted of similar offenses warrants

consideration by this Court.

      In United States v George, 18-CR-23 W.D.N.C (2019), the sentencing court

placed George, a North Carolina police sergeant convicted of using excessive

force, on probation for 4 years after finding that the advisory guideline range to be

27 to 33 months.6 George, a sergeant in the Hickory Police Department in North

Carolina, assaulted a woman whom he had arrested and handcuffed. When George

arrived at the police department with the suspect, he dragged her out of the squad

car from the back seat and slammed her down face first onto the driveway while

her hands were still cuffed behind her back. The woman was later taken to the

hospital and diagnosed with a broken nose, dental injuries and lacerations to her

knee and chin. See Ecf # 50 in United States v. George, (Government’s Response

to Defendant’s Sentencing Memorandum).

      In United States v. Proano, 16-CR-590 N.D. Illinois (conviction affirmed

912 F.3d 431 (7th Cir. 2019)), Proano was sentenced to two concurrent 60-month

sentences after being found guilty of two counts of violation of 18 U.S.C. Section

242. Proano, a Chicago police officer, used deadly force when he shot 16 times

into a vehicle occupied by six teenagers and two occupants sustained gunshot



6     The Government filed a Notice of Appeal and George filed a Notice of Cross Appeal.
      See ecf # 56 and ecf # 60 in United States v. George, D. W.D.N.C. 18-Cr-23.

                                            32
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 33 of 41




wounds. A doctor testified that both teens could easily have been killed. The

guideline sentence range for Proano was 121 to 151 months in prison. The

sentence imposed on Proano reflected a 50% downward variance from the advisory

guidelines.

      In United States v. Rodella, 804 F.3d 1317 (10th Cir. 2015), Sheriff Rodella

entered the passenger side of a citizen’s vehicle with a firearm in his hand after

becoming annoyed with a driver who “flipped” him off on the roadway. Not only

did the deputy display his firearm, he also pulled the driver from the vehicle,

slammed him face down on the ground and “stuff[ed]” his badge into the driver’s

eye after he was asked to prove he was a law enforcement officer. Id. at 1322.

Rodella received a 37 month sentence for excessive force and a consecutive 7 year

sentence for violation of 18 United States Code Section 924 (c)(1) (use of firearm

in furtherance of crime).

      In United States v. Smith, 14-CR-0006, S.D. Indiana (2014) Smith, a deputy

sheriff, received a sentence of 33 months. Smith was convicted of using excessive

force in effecting the detention and arrest of two different individuals. On one

occasion, after a suspect was detained and controlled by two other deputies, Smith

punched the victim in the face with a closed fist. On another occasion, after a

suspect was escorted to a police vehicle while handcuffed behind his back, Smith

slammed him into the back of a police vehicle, threw him to the ground, jumped on


                                          33
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 34 of 41




top of the suspect and kneed him in the back. Smith had a history of other assaults

showing a pattern of violent behavior as a law enforcement officer and as a

civilian.

       In United States v. Dukes, 17-CR-10, W. D. Kentucky, (affirmed 779 Fed.

App’x 332 (6th Cir. 2018), a police officer was given a 42 month sentence. After

conducting a traffic stop, for which no citation was issued, the officer pulled a man

out of his car, hit the man in the genitals and after learning that the man had a bad

back, hit him in the back. The man who had been the subject of the bogus traffic

stop called the police department to lodge a complaint against the officer. The

officer who had made the traffic stop, Officer Dukes, answered the phone much to

the caller’s chagrin. Having received no satisfaction after his first call, the man

called a few hours later and again the call was answered by Officer Dukes! Dukes,

aware that a citizen was intent about filing a complaint against him, went to the

man’s home, entered without a warrant, shot the man with a taser, hit him with a

baton multiple times, punched him in the nose, breaking the victim’s nose causing

a fracture, and sprayed his face with pepper spray. Dukes was found to have

entered the caller’s home illegally without a warrant and without probable cause.

       In United States v. Dautovic, 11-CR-159, S.D. Iowa (2011), an off-duty

police officer made a traffic stop, sprayed the backset passenger with mace and hit

him with an ASP baton in the back of the head. The suspect blacked out and fell.


                                          34
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 35 of 41




He was repeatedly hit with an ASP baton after he fell to the ground and was lying

in a fetal position. The suspect suffered a broken hand, a head wound that required

stitches, numerous welts and bruises from the baton strikes. Dautovic’s advisory

guideline range was 135 – 168 months; he was sentenced to 20 months in prison.

The Eighth Circuit reversed Dautovic’s sentence and remanded for re-sentencing.

United States v. Dautovic, 763 F.3d 927 (8th Cir. 2014). Dautovic died before re-

sentencing could occur. See 11-CR-159, ecf # 168.

      In United States v. Boone, 13-CR-139, S.D. Iowa (conviction affirmed at

828 F.3d 705 (8th Cir. 2016)), Boone approached a suspect whom other officers

were trying to handcuff. Boone, who weighed 400 pounds at the time, delivered

kicks directly to the suspect’s face, a form of deadly force, causing the suspect’s

head to jerk back in a whiplash motion and knocking out two teeth. 828 F.3d at

708. Boone was sentenced to 63 months in prison. 828 F.3d at 711.

      In United States v. Watson, 15-CR-243, N. D. Alabama, Deputy Sheriff

Branscum, sought out a man who had engaged in a bar fight with him while the

deputy was off-duty. Several days after the bar fight, the deputy found the man,

conducted a traffic stop, punched the man in the face, hit him several times with a

baton and then choked him from behind until he lost consciousness. When other

deputies arrived, the suspect was unconscious and did not appear to be breathing.

The deputy received a 36-month sentence.


                                          35
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 36 of 41




      In United States v. Livoti, 196 F.3d 322 (2d Cir. 1999), New York City

Police Officer Livoti put a young man in a chokehold who was protesting the arrest

of his brother (and the brother’s only misdeed had been to continue passing the

football after being cursed at by Livoti and told to go home). The chokehold on

the bystander brother lasted approximately one minute and left the young man

unconscious. The man died at the hospital. Officer Livoti received a sentence of

90 months. 196 F.3d at 325.

      Palkowitsch’s case is less serious than Officer Reiter’s case. Reiter used

deadly force to gratuitously kick a suspect in the face. He was sentenced to six

months.

      Palkowitsch’s case is less serious that that of Anoka Police Officer Clifford

who assaulted a suspect and caused greater harm than Palkowitsch caused to F.B.

      Palkowitsch’s case is less serious than that of police sergeant George who

gratuitously assaulted a woman after she was handcuffed causing her a broken

nose, dental injuries and lacerations. George was sentenced to four years of

probation.

      Palkowitsch’s case is less serious than that of Proano who used deadly force

and shot into a vehicle occupied by six teenagers. Proano received a sentence of

60 months.

      Palkowitsch’s case is less serious that that of Rodella who acted gratuitously


                                         36
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 37 of 41




and in retaliation when a driver gave him an obscene gesture. Rodella received a

37month sentence for excessive force (and a consecutive sentence for use of a

firearm).

      Palkowitsch’s case is less serious than that of Deputy Smith who committed

multiple acts of excessive force and had a history of assaultive behavior as a police

officer and as a civilian. Smith received a 33 month sentence.

      Palkowitsch’s case is less serious than that of Dukes who entered a citizen’s

residence illegally and used excessive force in retaliation for the citizen attempting

to file a complaint against Dukes. Dukes received a sentence of 42 months

      Palkowitsch’s case is less serious than that of Dautovic who repeatedly it a

suspect after he was on the ground and in a fetal position causing the suspect a

broken hand and head wound, inter alia. Dautovic received a 20 month sentence

(which the Eighth Circuit found too lenient).

      Palkowitsch’s case is less serious than that of 400 pound Boone who took a

running start and kicked a citizen in the head. Boone received a 63 month sentence.

      Palkowitsch’s case is less serious that that of Watson who acted in

retaliation against a man with whom he had a fight days earlier when Watson was

off duty. Watson gratuitously beat the man until he lost consciousness. Watson

received a 36 month sentence.

      Palkowitsch’s case is less serious than that of Livoti whose victim died as a


                                          37
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 38 of 41




result of Livoti’s chokehold. Livoti received a 90 month sentence.

      Palkowitsch’s case stands out from the other cases involving violation of

Title 18 United States Codes Section 242. Palkowitsch’s conduct was isolated, an

aberration, occurred in a short span of time, was the result of an erroneous split-

second decision made in a chaotic evolving apprehension in progress which he did

not initiate. Moreover, Palkowitsch’s outstanding performance for the St. Paul

Police Department is a significant factor that outweighs what was found to be a

criminal act.

      A sentence within the guideline range found and advocated by the

Government, i.e., 87-108 months, would result in a gross sentencing disparity of

law enforcement officers similarly convicted. On balance, in view of all the

factors enumerated n Section 3553(a), a probationary sentence is sufficient but not

greater that needed to meet the sentencing goals and policies enacted by Congress.

                                      CONCLUSION

      In sum, a sentence of incarceration would be extreme, excessive and

disproportionate to Brett Palkowitsch’s crime. The toll upon Palkowitsch in the

past four years, from the stress of losing his job twice, working diligently as a

police officer on and off between termination and re-hiring, permanently losing his

dream job and career in law enforcement, has served as strong punishment.

Palkowitsch presents no public safety risks, he is unlikely to re-offend and his


                                          38
    CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 39 of 41




conviction alone will have a strong impact on law enforcement members in the

community. Consequences to the law enforcement community that go beyond

deterrence, such as chilling the desire to work in the field or to engage in situations

requiring split second decision making, will work a disservice to the statutory

sentencing goals.

      A probationary sentence will serve this Court’s mandate to impose a

sentence that is sufficient, but not greater than necessary, to comply with the

purposes of Section 3553(a).

      Finally, if this Court should order any incarceration time, the defendant

respectfully requests a voluntary surrender to the designated institution.

Palkowitsch has been law abiding in the nearly four years since the incident giving

rise to his conviction; he has been on release status since the Indictment was

returned in January 2019; he presents a safety risk if incarcerated at the Sherburne

County Jail pending designation; and voluntary surrender has been regularly used

in other cases where law enforcement officials have been convicted. See egs.

United States v. Rehak and Naylon, D. Minn. 08-CR-72 (PJS/SNR) ecf, # 133 and

ecf # 134;7 Proano, supra at 16-CR-590 (N.D. Ill. E.Div) ecf # 167; United States



7     In the Judgment In A Criminal Case for both defendants Rehak and Naylon, the
      Honorable Patrick J. Schiltz, made the following recommendation to the Bureau of
      Prisons: “That the defendant be incarcerated at the Federal Prison Camp in Duluth or at
      anther facility where the defendant will be safe from inmates who might want to harm
      him.” Ecf # 133 and ecf # 134 in D. Minn. 08-CR-72. If ordered to a term of

                                             39
   CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 40 of 41




v. Corder, 15-CR-141 (W.D. Ky) ecf #71; Watson, supra at 15-CR-243 (N.D.

Ala) ecf # 59; Smith, supra at 14-CR-00006 (S.D. Ind.) ecf. # 170; Webb, supra

at 98-CR 256 (S.D. Ark) ecf #62; Dukes, supra at 17-CR-10 (W.D.Ky) ecf # 77;

United States v. Cozzi, 08-CR-276 (N.D. Illinois) ecf #76.



Dated: February 26, 2020                        Respectfully submitted,

                                                /s/ deborah ellis
                                                DEBORAH ELLIS
                                                Attorney Lic. No. 14616X
                                                101 East Fifth Street, Suite 1500
                                                Saint Paul, MN 55101
                                                651-288-3554
                                                Email: deborahellis2626@gmail.com




      imprisonment, Palkowitsch seeks the same language in the Judgment.

                                           40
  CASE 0:19-cr-00013-WMW-DTS Document 130 Filed 02/27/20 Page 41 of 41




                     INDEX TO ATTACHMENTS

Attachment 1         Grievance Arbitration and Award
                     April 3, 2017

Attachment 2         Letters to the Court from Brett Palkowitsch, Family and
                     Community Members (arranged alphabetically)

Attachment 3         St. Paul Officers Using Foot including
                     Commendation to Smith & Titus

Attachment 4         Brett Palkowitsch’s Performance Reviews for 2015, 2016
                     & 2018 and 18 Letters of Commendation

Attachment 5         Complaint, News Release and Register of Actions in
                     State v. Reiter; Hennepin County District Court File No.:
                     27-CR-17-6475

Attachment 6         News Release, Complaint and Register of Actions in
                     State v. Clifford, Anoka County File No. 02-CR-12-4361

Attachment 7         Incident Reports of Officers Ficcadenti, Dick & Nowicki

Attachment 8         Chao Xiong, Minneapolis Star & Tribune, St. Paul cops
                     won’t face charges in arrest seen on YouTube, Nov. 30,
                     2012. Eric Hightower Incident.




                                   41
